278 S.W.3d 243 (2009)
Daryl RUCKER, Appellant,
v.
Michael EBLING and Schnuck Markets, Inc., Respondents.
No. ED 91751.
Missouri Court of Appeals, Eastern District, Division One.
March 17, 2009.
David M. Nissenholtz, Clayton, MO, for appellant.
Brian N. Brink, St. Louis, MO, for respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Daryl Rucker ("Plaintiff) appeals from the judgment of the Circuit Court of St. Louis City granting Defendants Michael Ebling ("Ebling") and Schnuck Markets, Inc.'s ("Schnucks") motion to dismiss Plaintiffs negligence action for lack of subject matter jurisdiction on the grounds of workers' compensation exclusivity. Plaintiff contends that the trial court erred in dismissing his petition because: (1) Defendants failed to prove that Schnucks was Plaintiffs statutory employer; (2) Defendants failed to show that Ebling was Plaintiffs statutory co-employee; and (3) the dismissal of Plaintiffs action contravened the purpose of the Missouri's workers' compensation law. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).